Citation Nr: 0623816	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  05-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003  rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in January 2005, and a 
substantive appeal was received in February 2005.

The Board notes that the veteran appears to raise a new claim 
for service connection of liver problems due to Agent Orange 
exposure in a May 2006 statement.  Therefore, this matter is 
referred back to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims he is entitled to service connection for 
PTSD.  Service connection for PTSD requires a diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

The veteran reported two stressors in his December 2002 
response to the PTSD questionnaire provided by VA with the 
VCAA notice letter.  He also reported several stressors 
associated with his PTSD in his January 2004 VA examination 
and in an attachment to his February 2005 substantive appeal.  
Although the veteran's military occupational specialty is 
listed as clerk typist on his DD-214, he indicates that he 
was a document courier in Vietnam and was involved in combat 
situations, and witnessed many wounded and dying people.

In the December 2002 PTSD questionnaire response, the veteran 
indicated that he was involved in a rocket attack on a 
vehicle outside the main gate of Camp Eagle in May 1969.  He 
stated that the vehicle in front of his was hit by a rocket 
propelled grenade, and that he engaged the enemy and helped 
clean up the wounded and dead.  The veteran has provided a 
copy of a Bronze Star Medal he received for meritorious 
service; he contends this decoration was awarded given his 
role in the vehicular attack.  In the February 2005 
substantive appeal and January 2004 VA examination, the 
veteran also contends that in March 1969 he was forced to 
fire a M-60 at the enemy when a doorgunner was shot while he 
was a passenger in the helicopter.  Finally, he reported a 
number of non-combat incidents in which he saw many dead and 
wounded soldiers and civilians.

A January 2004 VA examination report contains a diagnosis of 
PTSD.  The diagnosis is based on the veteran's statements 
regarding the March 1969 doorgunner incident, the May 1969 
vehicle attack, and exposure to dead and wounded.

The Board finds that there has been inadequate development of 
the veteran's claim based on the evidence already of record.  
Specifically, attempts have not been made to verify all of 
the asserted in-service stressors.  The RO requested 
verification of the vehicle attack from the U.S. Army & Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records Research (CURR)).  The 
February 2005 CURR report indicates that although it cannot 
verify the vehicle attack outside the main gate additional 
information from the veteran might aid in further development 
and research.  No verification was requested for the 
stressors identified by the veteran in his February 2005 
substantive appeal and January 2004 VA examination.

Seeing as the January 2004 VA examiner includes stressors 
that were not verified in the diagnosis of PTSD, a remand is 
necessary to attempt verification of these stressors, to 
include verification of whether the veteran engaged in combat 
with the enemy.

The veteran has already provided the RO with a detailed 
description of the events and the dates.  In addition to this 
information, the veteran should be asked to provide the 
locations and units of assignment where the asserted in-
service stressors occurred.  Once the information is 
received, VA should review the file and prepare a summary of 
all the claimed stressors.  This summary must be prepared 
whether or not the veteran provides additional information as 
requested above.  The summary and a copy of the veteran's DD-
214 and any service personnel records associated with the 
claims folder, including the copy of the veteran's Bronze 
Star Medal, should be sent to the JSRRC.

Accordingly, the case is REMANDED for the following action:

1. Request additional information from the 
veteran regarding the in-service stressors 
identified in his February 2005 
substantive appeal.  In addition to the 
detailed description and dates already 
provided, the veteran should be asked to 
provide the locations and units of 
assignment where the asserted in-service 
stressors occurred.  The veteran should be 
advised that this information is necessary 
to verify the asserted stressors and that 
he must be as specific as possible so an 
adequate search can be conducted.

2. Review the file and prepare a summary 
of all the claimed stressors.  This 
summary must be prepared whether or not 
the veteran provides additional 
information as requested above.

3. Send a letter to the JSRRC asking them 
to provide any available information which 
might corroborate the veteran's asserted 
in-service stressors, particularly the 
March 1969 helicopter incident involving a 
doorgunner being shot.  Please provide 
JSRRC with the following: a copy of the 
aforementioned summary; copies the 
veteran's DD-214; copies of the veteran's 
Bronze Star Medal, and any service 
personnel records obtained showing service 
dates, duties, and units of assignment.

4. Readjudicate the claim of entitlement 
to service connection for PTSD following 
all necessary development.  The 
adjudication should include all evidence 
submitted by the veteran since the 
February 2005 statement of the case.  If 
the benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

